Citation Nr: 1739866	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-26 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to July 1969, including service in Vietnam.  He is the recipient of, among other things, the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In September 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  The Veteran elected to testify at the hearing without a representative.  A transcript of the hearing is of record.  This matter was previously before the Board in December 2016 at which time the case was remanded to the Agency of Original Jurisdiction for additional development.  The Board explained in this remand that the issue of the timeliness of the Substantive Appeal filed with respect to the September 2010 rating decision was implicitly waived by the RO's actions in the case.  See 38 C.F.R. § 20.101(d); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDING OF FACT

Since the effective date of the grant of service connection, the veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or, systolic pressure predominately 160 or more; or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Facts and Discussion

VA outpatient treatment records dated from 2007 to 2016 reflect blood pressure readings with systolic readings of 138 or less and diastolic readings of 85 or less. 

On VA examination in March 2016, the examiner reported that the Veteran's treatment plan for his hypertension included taking continuous medication consisting of Lisinopril 10 mg daily and Carvedilol, 6.25 mg, half tablet twice a day.  The Veteran's blood pressure reading at the examination was 100 (systolic) over 57 (diastolic).  The examiner noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  He went on to note that the Veteran's blood pressure was well controlled on his medications which he had been taking for the past 4 years.   He added that no complications were reported or noted in the records.

The Veteran reported at a VA examination in January 2017 that his blood pressure readings increase when he is not taking his medication.  He denied chest pain or irregular heartbeat.  Readings on examination included 121/82 and 119/80.  The examiner stated that the Veteran was taking Lisinopril 10 mg daily for hypertension and Carvedilol 6.25mg half a tablet twice a day for hypertension and cardiovascular disease.  He also stated that the Veteran's hypertension was controlled with medication.  

Under 38 C.F.R. § 4.104, Diagnostic Code 7107, for hypertensive vascular disease, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure that is predominately 110 or more, or; systolic pressure predominantly 200 or more.  For a 40 percent rating, diastolic pressure must be predominantly 120 or more.  A 60 percent rating requires that diastolic pressure be predominantly 130 or more.  Id.

In the instant case, there is no dispute that the Veteran requires continuous medication for control of his hypertension.  This is one criterion for a compensable, 10 percent, rating.  However, this criterion alone is insufficient to meet the criteria for a 10 percent rating.  This is so since the Veteran must also have a history of diastolic pressure that is predominantly 100 or more, and this is not shown by the evidence of record.  Despite the Veteran's report at the January 2017 examination that his blood pressure increases without medication, he does not assert nor does the evidence show that his diastolic readings have historically been predominantly over 100.  Rather, the Veteran's diastolic blood pressure readings as recorded in VA outpatient treatment records have all been under 100, with the highest reading of 85 noted on a July 2009 VA outpatient record.  As for systolic readings, these readings have all been under 160, with the highest reading of 138 noted on an August 2010 VA outpatient record.  Moreover, his readings at the March 2016 and January 2017 VA examinations were 100/57 (March 2016) and 121/82 and 119/80 (January 2017).  Both examiners reported that the Veteran's hypertension was controlled by medication and both examiners specifically noted that the Veteran did not have a history of diastolic readings greater than 100.  

In light of the foregoing, the evidence does not support the criteria for a compensable rating for hypertension under Diagnostic Code 7101 at any point during the pendency of this appeal.  As the preponderance of the evidence is against a compensable rating for the veteran's service-connected hypertension from the date of the grant of service connection, the benefit-of-the-doubt rule does not apply and the claim must be denied. 38 U.S.C.A. § 5107 (b).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for hypertension is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


